SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-34786 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Oritani Bank Employees’ Savings & Profit Sharing Plan and Trust B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Oritani Financial Corp. 370 Pascack Road Township of Washington, New Jersey 07676 REQUIRED INFORMATION Oritani Bank Employees Savings & Profit Sharing Plan and Trust (the "Plan") is subject to the Employee Retirement Income Security Act of 1974 ("ERISA"). Therefore, in lieu of the requirements of Items 1-3 of Form 11-K, the following financial statements and schedules have been prepared in accordance with the financial reporting requirements of ERISA. The following financial statements, schedule and exhibits are filed as a part of this Annual Report on Form 11-K. Page Number (a) Financial Statements of the Plan Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Plan Benefits as of December 31, 2010 and 2009 2 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2010 and 2009 3 Notes to Financial Statements 4 (b) Schedule * Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2010 12 (c) Index to Exhibits 13 (d) Signature 14 Report of Independent Registered Public Accounting Firm Plan Administrator Oritani Bank Employees Savings & Profit Sharing Plan: We have audited the accompanying statements of net assets available for benefits of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust (the "Plan") as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Oritani Bank Employees Savings & Profit Sharing Plan and Trust as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2010, is presented for additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP Short Hills, New Jersey June 24, 2011 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Statements of Net Assets Available for Benefits December 31, 2010 and 2009 December 31, December 31, Assets Investments, at fair value Cash and cash equivalents $ $ Interest in common/collective trusts Mutual funds Oritani Financial Corp.Common stock Receivable: Employer Contribution Receivable Employee Continbution Receivable Participant loans Other receivables Payables Acquisition payables Net assets available for plan benefits Adjustment from fair value to contract value for interest in collective trusts relating to fully benefit-responsive investment contracts ) ) Net assets available for plan benefits $ $ The Notes to Financial Statements are an integral part of these statements. 2 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2010 and 2009 December 31, December 31, Additions Investment income Net appreciation in fair value of investments $ $ Interest and dividend income Net investment income Contributions Employer Employee Total additions Deductions Distributions Administrative expenses Total deductions Net increase in net assets Net assets available for benefits, beginning of the year $ $ Net assets available for benefits, end of the year $ $ The Notes to Financial Statements are an integral part of this statement. 3 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2010 and 2009 1. Description of Plan The following description is provided for general information summary purposes. Participants of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust (the "Plan") should refer to the Summary Plan document for more detailed and complete description of the plan provisions. General The Plan is a defined contribution employee savings plan covering all eligible employees of Oritani Bank (the "Bank"). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 ("ERISA"). Contributions Participating employees with one or more years of service credit are entitled to contribute to the Plan up to 50% (subject to certain IRS limitations) of their compensation, as defined in the Plan. The Bank matches up to 50% of the participants before tax contributions, up to 6% of compensation. Vesting Plan participants are 100% vested in the account balance attributable to their voluntary contributions, as well as employer matching contributions, including related earnings therein. Investment Options A participant can elect to invest amounts credited to their account in any of the following investment funds: Invesco Stable Value Fund, SSgA Target Retirement 2045 Securities Lending Series Fund, SSgA Target Retirement 2035 Securities Lending Series Fund, SSgA Target Retirement 2025 Securities Lending Series Fund, SSgA Target Retirement 2015 Securities Non-Lending Series Fund, SSgA Aggressive Strategic Balanced Securities LSF, SSgA Conservative Strategic Balanced Securities LSF,SSgALarge Cap Growth Index Securities LSF, SSgA Long U.S. Treasury Index Securities LSF, SSgA Moderate Strategic Balanced Securities LSF, SSgA NASDAQ 100 Index Securities NLSF, SSgA/Tuckerman US REIT Index Securities NLSF, SSgA Russell Small Cap Index Securities LSF, SSgA S&P 500 Index LSF, SSgA S&P Midcap Index Securities LSF, SSgA Large Cap Value Index Securities LSF, SSgA US Bond Index Securities Lending Series Fund,SSgA International Index Securities Lending Series Fund and Oritani Financial Corp. Stock Administrative Expenses Trustee, professional and consulting fees are paid by the Plan. Payment of Benefits Upon termination of employment, a participant may leave their account with the Plan and defer commencement of receipt of their vested balance until April 1 of the calendar year following the calendar year in which they attain age 70 1/2, except to the extent that their vested account balance as of the date of termination is less than $500; in which case interest in the Plan will be cashed out and payment forwarded to them. On termination of service due to death, the value of the entire account will be payable to the participant's beneficiary in the form of a lump sum payment, annual installments, or rollover to an individual retirement account or another qualified plan for a surviving spouse. For termination of service due to disability, a participant is entitled to the same withdrawal rights as if they had terminated their employment. Participant Loans Eligible participants may borrow from $1,000 up to the lesser of (1) fifty percent (50%) of the value of the employee vested account or (2) $50,000 reduced by the largest outstanding loan balance during the past 12 months. The rate of interest for the term of the loan will be established as of the loan date, and is a reasonable rate of interest generally comparable to the rates of interest then in effect at a major banking institution (e.g., Barron's Prime Rate (base rate) plus 1%). Distributions During employment, a participant may make withdrawals of amounts applicable to employee and vested employer contributions, subject to certain restrictions, as defined. Participants are entitled to withdraw funds upon attaining age 59 1/2 or for financial hardship before that age. Participants may qualify for financial hardship withdrawals if they have an immediate and substantial financial need, as defined by the Plan document. Participants are limited to one withdrawal in any calendar year. 4 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2010 and 2009 2. Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared using the accrual method of accounting.Certain reclassifications have been made to prior year amounts to conform to the current year presentation.Specifically, participant loans have been reclassified on the statement of net assets to be excluded from total investments and reported at their unpaid principal balance plus accrued interest as a separate item on the statement of net assets available for plan benefits in accordance with Accounting Standards Update (ASU) 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans a consensus of the Financial Accounting Standards Board (FASB) Emerging Issues Task Force. Payment of Benefits Amounts paid to participants are recorded upon distribution. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results may differ from those estimates. Investment Valuation and Income Recognition Investments in securities are recorded at fair value on the last business day of the year based on quoted prices from national stock exchanges. Investments in common/collective trusts, are valued at their respective net asset value. Fully Benefit-Responsive Investment Contracts are required to be reported at fair value.However, contract value is the relevant measurement attributable for that portion of the net assets available for benefits of a defined-contribution plan belonging to fully benefit-responsive investment contracts, because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Plan invests in investment contracts through a common collective trust (Invesco Stable Value Fund). The Statement of Net Assets Available for Benefits presents the fair value of the investment in the common collective trust as well as the adjustment from fair value to contract for fully benefit-responsive investment contracts.The estimated fair value of the Plan’s interest in the Invesco Stable Value Fund are primarily based on the following; Guaranteed Investment Contracts (GIC) are based on the discounted present value of future cash flows and the security-backed contract are based on the estimated fair value of the underlying securities and the estimated fair value of the wrapper contract.The estimated fair value of the wrapper contract provided by a security-backed contract issuer is the present value of the difference between the wrapper fee and the contracted wrapper fee. In October 2010, the Board of Directors of the Pentegra Defined Contribution Plan for Financial Institutions approved the replacement of State Street (“SSgA”) as stable value manager with the Invesco Stable Value Trust (“SVT”), including the liquidation of the SSgA Stable Value Fund.The investment contracts held by the SSgA Stable Value Fund were transferred to the SVT in December 2010.The SSgA fund was fully liquidated and terminated on December 13, 2010, and the Plan was able to withdraw its investment at a net asset value of approximately $1.01.The Plan replaced the SSgA Stable Value Fund with the Invesco Stable Value Trust and the funds were reinvested in the Invesco Stable Value Trust on December 13, 2010. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Risks and Uncertainties The Plan has various investments, directed by participants, including mutual funds, common/collective trusts, and direct holdings in common stock of Oritani Financial Corp., parent company of the Bank.These investments are subject to various risks such as interest rate, market and credit risks. Due to the level of risk associated with certain investments, it is at least reasonably possible that changes in the values of the investments will occur in the near term and that such changes could materially affect participants' account balances and the amounts reported in the Statements of Net Assets Available for Plan Benefits. 5 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2010 and 2009 The Oritani Financial Corp. common stock is subject to various risks including concentration risk since the fund invests primarily in the common stock of Oritani Financial Corp. and therefore the performance of the fund is impacted by the performance of Oritani Financial Corp. common stock. The market price of Oritani Financial Corp. common stock is dependent on a number of factors, including the financial condition and profitability of Oritani Financial Corp. and Oritani Bank. In addition, the market price for Oritani Financial Corp. common stock may be affected by general market conditions, market interest rates, the market for financial institutions, merger and takeover transactions, the presence of professional and other investors who purchase stock on speculation, as well as unforeseen events not necessarily within the control of management or the board of directors of Oritani Financial Corp. and Oritani Bank. Effects of New Accounting Pronouncements In January 2010, the FASB issued ASC Update 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements.This guidance requires:(i) separate disclosure of significant transfers between Level 1 and Level 2 and reasons for the transfers; (ii) disclosure, on a gross basis, of purchases, sales, issuances, and net settlements within Level 3; (iii) disclosures by class of assets and liabilities; and (iv) a description of the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements.This guidance is effective for reporting periods beginning after December 15, 2009, except for the Level 3 disclosure requirements, which will be effective for fiscal years beginning after December 15, 2010 and interim periods within those fiscal years with early adoption permitted. The FASBissued an accounting standards update stating that loans should be classified as notes receivable carried at amortized cost plus any accrued but unpaid interest and that such loans are exempt from the fair value and credit quality disclosure requirements.The update is effective for periods ending after December 15, 2010. Retrospective application is required and early adoption is permitted.The Plan adopted ASU 2010-25 in the 2010 financial statements, applied retrospectively for all periods presented. The adoption of ASU 2010-25 was not significant as the unpaid principal balance plus accrued interest of loans to participants approximated estimated fair value. 3. Investments The following presents investments at December 31 that represented 5% or more of the Plan's net assets: Oritani Financial Corp. Stock Fund $ $ Pentegra Stable Value Fund - Invesco Stable Value Fund - SSgA S&P 500 Flagship SL-CL A SSgA Midcap Index Securities Lending Fund The Invesco Stable Value Fund (the Fund) invests in a representation of guaranteed investment contracts, bank investment contracts and/or wrapped portfolio of fixed income instruments.Collectively, these contracts are referred to as investment contracts. A traditional GIC is a group annuity contract that pays a specified rate of return for a specific period of time and guarantees a fixed return after any benefit-responsive payments are made to participants.The issuer of a traditional GIC takes a deposit from the Fund and purchases investments that are held in the issuer’s general account.The GIC issuer is contractually obligated to repay the principal and a specified interest rate that is guaranteed to the Fund.The Fund is subject to the general credit risk of the issuer.SVT will attempt to assess the credit quality of the issuers, however, there is no guarantee as to the financial condition of an issuer. 6 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2010 and 2009 A bank investment contract is an investment contract issued by a bank, with features (other than annuity provisions) comparable to GIC. A synthetic GIC is a wrap contract paired with an underlying investment or investments, usually a portfolio of high-quality, intermediate term fixed income securities.Events disqualifying an underlying investment as high-quality include, but are not limited to, bankruptcy of the security issuer or default or restricted liquidity of the security.The portfolio is owned by the Fund.The Fund purchases a wrapper contact from an insurance company or other financial services institution.SVT will attempt to assess the credit quality of the issuers, however, there is no guarantee as to the financial condition of an issuer.The portfolio, coupled with the wrap contract, attempts to replicate the characteristics of a traditional GIC. The Fund one-year total return was 3.74% and 2.77% for 2010 and 2009, respectively. The existence of certain conditions can limit the Fund’s ability to transact at contract value with the issuers of its investment contracts.Employer initiated events, if material, may affect the underlying economies of investment contracts.These events include plant closings, layoffs, plan termination, bankruptcy or reorganization, merger, early retirement incentive programs, tax disqualification of a trust or other events.The occurrence of one or more employer initiated events could limit the Fund’s ability to transact at contract value with plan participants. For the year ended December 31, 2010 and 2009, the Plan's investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value by $1,084,598.The net appreciation, by investment category, is as follows: Common stock $ $ ) Common/collective trusts $ $ For the year ended December 31, 2010 and 2009, investment and advisory expenses were $28,411 and $25,971, respectively.The expenses are paid by the Plan. 4. Fair Value Measurements ASC 820 Fair Value Measurements and Disclosures. establishes a framework for measuring fair value under generally accepted accounting principles and enhances disclosures about fair value measurements.Fair value is defined under ASC 820 Fair Value Measurements and Disclosures as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.The standard describes a fair value hierarchy based on three levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value which are the following: Level 1 Quoted prices in active markets for identical assets or liabilities. Level 2 Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities In accordance with ASC 820 Fair Value Measurements and Disclosures., the following table represents the Plan’s fair value hierarchy for its financial assets (cash and cash equivalents) measured at fair value on a recurring basis as of December 31, 2010and 2009: 7 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2010 and 2009 Fair Value Measurements at December 31, 2010 Total Level 1 Level 2 Level 3 Cash Equivalents $ $ $
